
	

113 S2466 IS: To amend the International Religious Freedom Act of 1998 to include the desecration of cemeteries among the many forms of violations of the right to religious freedom.
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2466
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Cardin (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the International Religious Freedom Act of 1998 to include the desecration of cemeteries
			 among the many forms of violations of the right to religious freedom.
	
	1.FindingsCongress finds the following:(1)Cemeteries are sacred sites that are of great spiritual, cultural, and historical significance to
			 many religious and ethnic groups.(2)Congress is committed to protecting and preserving the heritage and sacred sites of national,
			 religious, and ethnic groups, which include cemeteries in the United
			 States and abroad.(3)Cemeteries around the world have, and continue to be, defaced or destroyed as a direct result of
			 their affiliation with a particular religious or spiritual group.(4)Such attacks constitute an assault on the fundamental right to freedom of religion, and are
			 especially egregious when sponsored or tolerated by the local or national
			 governments in the countries in which such offenses occur.2.Amendment to the International Religious Freedom Act of 1998Section 2(a)(4) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)(4)) is
			 amended by inserting desecration of cemeteries,  after confiscations of property,.
		
